Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings are objected to because they are not black and white (see 37 CFR 1.84 (a)(1)).  Instead, Applicant uses color (e.g. grayscale) without compliance with 37 CFR 1.84(a)(2).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 37 and 38 are each noted for invoking 35 U.S.C. 112(f).
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first pressure modifying element” in claim 1; “second pressure modifying element” in claim 1; “third pressure modifying element” in claim 6; 
For each instance, “element” is a generic placeholder, which is modified by the functional language of: pressure modifying (i.e. configured for modifying pressure), and which “element” is not modified by sufficient structure, material, or acts for performing the claimed function of modifying pressure.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-23, 29-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites inter alia: “further comprising a pressure modifying element.”  It is unclear if the claim additionally requires another pressure modifying element to that already required by claim 1 or if the recited pressure modifying element is one of the previously required pressure modifying elements of claim 1.  For purposes of examination, the pressure modifying elements of claim 12 is being treated as one of the pressure modifying elements of claim 1.  
Similarly, Claim 13 recites inter alia: “further comprising a pressure modifying element.”  It is unclear if the claim additionally requires another pressure modifying element to that already required by claim 1 or if the recited pressure modifying element is one of the previously required pressure modifying elements of claim 1.  For purposes of examination, the pressure modifying elements of claim 13 is being treated as one of the pressure modifying elements of claim 1.  
Similarly, Claim 14 recites inter alia: “further comprising a pressure modifying element.”  It is unclear if the claim additionally requires another pressure modifying element to that already required by claim 1 or if the recited pressure modifying element is one of the previously required pressure modifying elements of claim 1.  For purposes of examination, the pressure modifying elements of claim 14 is being treated as one of the pressure modifying elements of claim 1.  
inter alia: “further comprising a pressure modifying element.”  It is unclear if the claim additionally requires another pressure modifying element to that already required by claim 1 or if the recited pressure modifying element is one of the previously required pressure modifying elements of claim 1.  For purposes of examination, the pressure modifying elements of claim 15 is being treated as one of the pressure modifying elements of claim 1.  
Similarly, Claim 16 recites inter alia: “further comprising a pressure modifying element.”  It is unclear if the claim additionally requires another pressure modifying element to that already required by claim 1 or if the recited pressure modifying element is one of the previously required pressure modifying elements of claim 1.  For purposes of examination, the pressure modifying elements of claim 16 is being treated as one of the pressure modifying elements of claim 1.  
Similarly, Claim 17 recites inter alia: “further comprising a pressure modifying element.”  It is unclear if the claim additionally requires another pressure modifying element to that already required by claim 1 or if the recited pressure modifying element is one of the previously required pressure modifying elements of claim 1.  For purposes of examination, the pressure modifying elements of claim 17 is being treated as one of the pressure modifying elements of claim 1.  
Similarly, Claim 18 recites inter alia: “further comprising a pressure modifying element.”  It is unclear if the claim additionally requires another pressure modifying element to that already required by claim 1 or if the recited pressure modifying element is one of the previously required pressure modifying elements of claim 1.  For purposes of examination, the pressure modifying elements of claim 18 is being treated as one of the pressure modifying elements of claim 1.  
Similarly, Claim 19 recites inter alia: “further comprising a pressure modifying element.”  It is unclear if the claim additionally requires another pressure modifying element to that already required by claim 1 or if the recited pressure modifying element is one of the previously required pressure 
Similarly, Claim 20 recites inter alia: “further comprising a pressure modifying element.”  It is unclear if the claim additionally requires another pressure modifying element to that already required by claim 1 or if the recited pressure modifying element is one of the previously required pressure modifying elements of claim 1.  For purposes of examination, the pressure modifying elements of claim 20 is being treated as one of the pressure modifying elements of claim 1.  
Similarly, Claim 21 recites inter alia: “further comprising a pressure modifying element.”  It is unclear if the claim additionally requires another pressure modifying element to that already required by claim 1 or if the recited pressure modifying element is one of the previously required pressure modifying elements of claim 1.  For purposes of examination, the pressure modifying elements of claim 21 is being treated as one of the pressure modifying elements of claim 1.  
Similarly, Claim 22 recites inter alia: “further comprising a pressure modifying element.”  It is unclear if the claim additionally requires another pressure modifying element to that already required by claim 1 or if the recited pressure modifying element is one of the previously required pressure modifying elements of claim 1.  For purposes of examination, the pressure modifying elements of claim 22 is being treated as one of the pressure modifying elements of claim 1.  
Similarly, Claim 23 recites inter alia: “further comprising a pressure modifying element.”  It is unclear if the claim additionally requires another pressure modifying element to that already required by claim 1 or if the recited pressure modifying element is one of the previously required pressure modifying elements of claim 1.  For purposes of examination, the pressure modifying elements of claim 23 is being treated as one of the pressure modifying elements of claim 1.  
Similarly, Claim 32 recites inter alia: “further comprising a pressure modifying element.”  It is unclear if the claim additionally requires another pressure modifying element to that already required 
Similarly, Claim 33 recites inter alia: “further comprising a pressure modifying element.”  It is unclear if the claim additionally requires another pressure modifying element to that already required by claim 1 or if the recited pressure modifying element is one of the previously required pressure modifying elements of claim 1.  For purposes of examination, the pressure modifying elements of claim 23 is being treated as one of the pressure modifying elements of claim 1.  

Claim 18 uses the term “substantially” to define a variable.  It is unclear if the term “substantially” is used with the 90 degrees, or if the term “substantially” is used with the result of 90 degrees/number of degrees of arc.  Additionally, the limits of the value of the variable are not clear.  There is no upper or lower boundary for “substantially” to define the metes and bounds of the variable. Contrast this use of “substantially” with claims 32-33 which use “generally parallel” and “a direction substantially toward”, the later which are deemed to be definite as approximations of orientations.  
Similarly, Claim 19 uses the term “substantially” to define a variable.  It is unclear if the term “substantially” is used with the 180 degrees, or if the term “substantially” is used with the result of 180 degrees/number of degrees of arc.  Additionally, the limits of the value of the variable are not clear.  There is no upper or lower boundary for “substantially” to define the metes and bounds of the variable. Contrast this use of “substantially” with claims 32-33 which use “generally parallel” and “a direction substantially toward”, the later which are deemed to be definite as approximations of orientations.  
Similarly, Claim 20 uses the term “substantially” to define a variable.  It is unclear if the term “substantially” is used with the 360 degrees, or if the term “substantially” is used with the result of 360 degrees/number of degrees of arc.  Additionally, the limits of the value of the variable are not clear.  
Similarly, Claim 21 uses the term “substantially” to define a variable.  It is unclear if the term “substantially” is used with the 90 degrees, or if the term “substantially” is used with the result of 90 degrees/number of degrees of arc.  Additionally, the limits of the value of the variable are not clear.  There is no upper or lower boundary for “substantially” to define the metes and bounds of the variable. Contrast this use of “substantially” with claims 32-33 which use “generally parallel” and “a direction substantially toward”, the later which are deemed to be definite as approximations of orientations.  
Similarly, Claim 22 uses the term “substantially” to define a variable.  It is unclear if the term “substantially” is used with the 180 degrees, or if the term “substantially” is used with the result of 180 degrees/number of degrees of arc.  Additionally, the limits of the value of the variable are not clear.  There is no upper or lower boundary for “substantially” to define the metes and bounds of the variable. Contrast this use of “substantially” with claims 32-33 which use “generally parallel” and “a direction substantially toward”, the later which are deemed to be definite as approximations of orientations.  
Claim 23 uses the term “substantially” to define a variable.  It is unclear if the term “substantially” is used with the 360 degrees, or if the term “substantially” is used with the result of 360 degrees/number of degrees of arc.  Additionally, the limits of the value of the variable are not clear.  There is no upper or lower boundary for “substantially” to define the metes and bounds of the variable. Contrast this use of “substantially” with claims 32-33 which use “generally parallel” and “a direction substantially toward”, the later which are deemed to be definite as approximations of orientations.  


Similarly, Claim 30 recites the limitation "the propeller" in line 1.  There is insufficient antecedent basis for this limitation in the claim. A “propeller assembly” is recited in the preamble of claim 1.  The examiner is interpreting “the propeller” of claim 30 as the propeller assembly of claim 1.  
Similarly, Claim 31 recites the limitation "the propeller" in line 1.  There is insufficient antecedent basis for this limitation in the claim. A “propeller assembly” is recited in the preamble of claim 1.  The examiner is interpreting “the propeller” of claim 31 as the propeller assembly of claim 1.  
Similarly, Claim 32 recites the limitation "the propeller" in line 2.  There is insufficient antecedent basis for this limitation in the claim. A “propeller assembly” is recited in the preamble of claim 1.  The examiner is interpreting “the propeller” of claim 32 as the propeller assembly of claim 1.  
Similarly, Claim 33 recites the limitation "the propeller" in line 2.  There is insufficient antecedent basis for this limitation in the claim. A “propeller assembly” is recited in the preamble of claim 1.  The examiner is interpreting “the propeller” of claim 33 as the propeller assembly of claim 1.  
Similarly, Claim 35 recites the limitation "the propeller’s" in line 2.  There is insufficient antecedent basis for this limitation in the claim. A “propeller assembly” is recited in the preamble of claim 1.  The examiner is interpreting “the propeller” of claim 35 as the propeller assembly of claim 1.  
Similarly, Claim 36 recites the limitation "the propeller" in line 2.  There is insufficient antecedent basis for this limitation in the claim. A “propeller assembly” is recited in the preamble of claim 1.  The examiner is interpreting “the propeller” of claim 36 as the propeller assembly of claim 1.  


Claim 36 recites “a blade” in line 2.  It is unclear if this is the “first blade” of claim 1, line 3 or a new blade. For purposes of examination the blade of claim 36 will be interpreted as the first blade of claim 1, line 3.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5, 7, 9 and 11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 5 depends from claim 1 and further requires the “first pressure modifying element and the second pressure modifying element comprise a continuous pressure modifying element.” Claim 1 
Claim 7 depends from claim 1 and further requires the “first pressure modifying element, the second pressure modifying element and the third pressure modifying element comprise a continuous pressure modifying element.” Claim 1 however, already requires distinct first and second pressure modifying elements.  Therefore, claim 7 is not a further limitation of claim 1.
Claim 9 depends from claim 1 and further requires the “first pressure modifying element, the second pressure modifying element, the third pressure modifying element and the fourth pressure modifying element comprise a continuous pressure modifying element.” Claim 1 however, already requires distinct first and second pressure modifying elements.  Therefore, claim 9 is not a further limitation of claim 1.
Claim 11 depends from claim 1 and further requires the “first pressure modifying element, the second pressure modifying element, the third pressure modifying element, the fourth pressure modifying element and the fifth pressure modifying element comprise a continuous pressure modifying element.” Claim 1 however, already requires distinct first and second pressure modifying elements.  Therefore, claim 11 is not a further limitation of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-17, 19, 22, 29-33, 36 and 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by UK Patent Application GB 2507773 A (Bailey hereinafter).
For claims 1, 5-11, Bailey teaches a propeller assembly, comprising: a hub; five blades emanating from the hub, and a continuous pressure modifying element attached to each blade (see the FIG. 16 species).  
For each of claims 12-17, the FIG. 16 species of Bailey teaches a 5-orbit propeller, with 5 blades, giving an absolute value of: 2.5-degree twist/degree of arc [180-degree twist/72-degree arc].  

For claim 19, the FIG. 16 species of Bailey teaches a 5-orbit propeller, with 5 blades, giving an absolute value of: 2.5-degree twist/degree of arc [(180-degrees*5) /360-degree arc].  

For claim 22, the FIG. 16 species of Bailey teaches a 5-orbit propeller, with 5 blades, giving an absolute value of: 2.5-degree twist/degree of arc [180-degrees /72-degree arc].  

For claims 29-31, the propeller assembly of Bailey teaches that during rotation, an increase in the pressure of the fluid in a space located to one side of a plane of rotation of the propeller assembly and a decrease in the pressure of the fluid in a spaced located to the other side of the same plate of rotation of the propeller assembly is generated.  See at least page 7, lines 1-11 and FIG. 1 for a turbine and page 8, lines 11-14 and FIG. 2 for a propeller.


For claim 36, Bailey show in FIG. 16 the pressure modifying element attached to the blade or pylon in a plane perpendicular to the plane of rotation.
For claim 40 Bailey teaches the propeller assembly further comprise a generator capable of generating electrical power (see page 14, last paragraph).

Claim(s) 1, 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by German Patent Publication DE 10 2007 057 077 A1 (Grimm hereinafter).
For claims 1 and 35, Grimm teaches a propeller assembly, comprising: a hub 30; at least two blades 33/331 emanating from the hub, and a dis-continuous pressure modifying element attached to each blade (see the FIG. 9-11 species).  

Claim(s) 1, 2-4, 6, 34, 35, and 37-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 6,736,600 B1 (Bannasch hereinafter).
For claims 1 and 34, Bannasch teaches in the FIG. 6 species for example, a propeller assembly, comprising: a hub (near rotation D); at least two blades 4 emanating from the hub, and a dis-continuous pressure modifying element 5, 6 attached to each blade 4.
For claims 2-4, the pressure modifying devices 5, 6 are twisted in opposite directions as can be realized by FIG. 6.
For claim 6, a third blade is extending from the hub and there is a corresponding third pressure modifying element (see FIG. 7). 
For claim 34, the pressure modifying elements are attached to the blades in an orientation that is parallel to the plane of rotation of the rotor (see FIG. 2A for a detail of the elements 5, 6).
For claims 37-40 Bannasch teaches a rotor being used for either a propeller or a generator where a rotor shaft is used for the purpose of coupling the rotor to the generator or the motor (see at least col. 7, lines 6-10).  Bannasch additionally teaches a rotor being used as a propeller for a toy plane, or for an airplane or ship propeller (see at least col. 2, line 66 to col. 3, line 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bailey.
Bailey does not appear to identify a clockwise or counter-clockwise twist to the orbits.  As clockwise and counter-clockwise are the only two options for twisting the orbits of Bailey, it would have i.e. clockwise and counter-clockwise) to produce the bailey twisted shroud.  The results would have been predictable since there are only two twisting possibilities which one of ordinary skill in the art would have pursued with a reasonable expectation of success.

Claims 18, 20, 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bailey as applied to claim 1 above.
The twist rates expressed in the claims of 18, 20, 21 and 23 may not be expressly taught in Bailey.
Bailey however, expressly teaches on the bottom of page 17 that the number of twists “or orbit numbers and permutations of design bias offsets and mounting options would be obvious to those skilled in the art and are thus considered in the scope of the present invention.”
The disclosure has been reviewed, but the claimed twist rates in claims 18, 20, 21 and 23 have not been accompanied by any unexpected results of using said claimed twist rate.  Clearly, the number of blades/pylons and twist rate are a result-effective variables, i.e. different twist rates have a specific performance associated therewith.  Accordingly, artisans have many options when manufacturing the propeller assembly of Bailey.  A desired or optimized result of the pressure modifying element would assist in choosing the appropriate number of blades and twist rate.   Accordingly it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to choose a twist rate as set forth in any of claims 18, 20, 21 and 23 which are related to the number In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 24-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bailey as applied to claim 1 above, and further in view of United States Patent No. 6,736,600 B1 (Bannasch hereinafter).
Bailey lacks a disclosure of the size of the propeller.  
Applicant’s open-ended range of sizes for claims 24-27 is noted.  
Bannasch teaches a wide-use of the propeller such as toy planes or toy wind wheels to that of airplane propellers and ship propellers, as well as windmills (see at least col. 2, line 66 to col. 3, line 3, and col. 6, lines 55-57).
Because Bailey teaches the use of the propeller for a variety of uses including a ship propeller and wind turbine, and Bannasch teaches a rotor that can be further used on toy planes and toy wind wheels, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to size the Bailey rotor to an appropriate size based on its wide-use capabilities.  
No advantage, particular purpose or solution to a stated problem has accompanied the broad size ranges of the diameter of the propeller assembly.  Therefore the broadly-claimed size constraints would have been obvious to one having ordinary skill in the art at the time of the invention.
The basis for the design choice rejection above without the use of a secondary reference originates from case law: Ex parte Clapp, 227 USPQ 972, 973 (Bd.Pat.App. & Int. 1985). Whereby, to support a conclusion that a claim is directed to obvious subject matter, the prior art references must suggest expressly or impliedly the claimed invention or an Examiner must present a "convincing line of reasoning" as to why one of ordinary skill in the art would have found the claimed invention to have been obvious.  In doing so, the Examiner may rely on “logic or scientific principle.”  In re Soli, 137 USPQ See also MPEP 2144.02.  When determining whether or not a rejection based on design choice is appropriate, the Examiner must review the specification and ascertain if the limitation in question is disclosed as serving any advantage or particular purpose, or whether it solves a stated problem.  The Examiner also should explain the reasoning used to determine that the prior art would have performed equally as well as the claimed invention.  These two steps help present the aforementioned "convincing line of reasoning."  Clapp, 227 USPQ at 973.

Claims 37, 38 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bailey as applied to claim 1 above, and further in view of United States Patent No. 6,736,600 B1 (Bannasch hereinafter).
	For claims 37-38, Bailey does not clearly disclose a shaft between the propeller with a means for rotating the shaft or a means for generating power.  
Bannasch teaches a rotor being used for either a propeller or a generator where a rotor shaft is used for the purpose of coupling the rotor to the generator or the motor (see at least col. 7, lines 6-10).
Because Bailey is used with a propeller and a generator, and Bannasch teaches the use of a shaft to couple the rotor to either a generator or a motor, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to utilize a shaft for transferring rotary motion between the Bailey propeller and either a motor or a generator. 
For claim 39, Bailey does not clearly disclose an aircraft in conjunction with the propeller.  
Bannasch teaches a rotor being used as a propeller for a toy plane, or for an airplane or ship propeller (see at least col. 2, line 66 to col. 3, line 3).
Because Bailey is used for a ship propeller, and Bannasch teaches the use of the propeller for a ship propeller or an airplane, it would have been obvious to a person having ordinary skill in the art 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A EDGAR whose telephone number is (571)272-4816.  The examiner can normally be reached on M-F: 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RICHARD A EDGAR/Primary Examiner, Art Unit 3745